It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby affirmed. The jurisdiction of the municipal court to hear and determine an action of forcible entry and detainer against the occupant of premises is not wanting by reason of the claimed pendency of the partition case through which the plaintiff in the forcible entry and detainer action had acquired his title; it appearing that a final order *Page 689 
in the partition case had been made prior to the institution of the forcible entry and detainer action.
Judgment affirmed.
JONES, MATTHIAS, DAY and KINKADE, JJ., concur.
MARSHALL, C.J., not participating.